REASONS FOR ALLOWANCE


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the closest prior art, such as Sauk (US 20080008342), Ninan et al. (US 20120237037), and NISHIDATE (US 20160150314), expressly teaches or reasonably suggests, “a plurality of personal media devices for use with the general media system, each personal media device of the plurality comprising:
…
a personal media processor to generate personal video and audio data based on the determined pose and a characteristic of the respective user;
a personal display attached to the frame and configured to present a personal three-dimensional light field to the respective user corresponding to the personal video data; and
a plurality of personal speakers attached to the frame and configured to present a personal spatialized sound field to the respective user corresponding to the personal audio data, wherein each of the plurality of personal media devices is synchronized with the general media system such that the respective personal three-dimensional light 
	Dependent claims 2-20 are allowed because they containing all the limitations of their independent claim as above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563.  The examiner can normally be reached on M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DOUGLAS J SUTHERS/            Examiner, Art Unit 2654   

/VIVIAN C CHIN/           Supervisory Patent Examiner, Art Unit 2654